                                           WWW.MKCLAWGROUP.COM
                                      LAW OFFICES OF MICHAEL K. CHONG, LLC
                                                                                                 4/2/2020
          NEW YORK:                             FORT LEE:                                HOBOKEN:
1250 BROADWAY, 36TH FL. STE. 300        2 EXECUTIVE DRIVE, STE. 240              300 HUDSON STREET. STE. 10
   NEW YORK, NEW YORK 10001             FORT LEE, NEW JERSEY 07024               HOBOKEN, NEW JERSEY 07024
         (212) 726-1104                       (201) 947-5200                           (201) 708-6675
       FAX (212) 726-3104                   FAX (201) 708-6676                      FAX (201) 708-6676

                                          * Please Reply to: FORT LEE            EMAIL: YR@MKCLAWGROUP.COM




                                              April 1, 2020
Via ECF; Total Pages: 1                                                 Application GRANTED. SO ORDERED.
Hon. Barbara C. Moses
United States District Court
Southern District of New York                                           _________________________________
500 Pearl Street                                                        Barbara Moses, U.S.M.J.
New York, NY 10007                                                      April 2, 2020

               Re:      Deran et al v. Antalia Turkish Cuisine LLC et al
                        Docket No.: 1:19-cv-06833-BCM

Dear Judge Moses:

       This office represents Defendants in the above referenced matter. We respectfully request an
adjournment of the deadline to file settlement documents for the Court’s approval, which is currently
scheduled for April 1, 2020. This is the first request for an adjournment.

       We conferred with Plaintiff’s counsel, and he consents to this request. The reason for the
request is that the Defendants require additional time to finalize the documents for submission.
Defendants request an additional 30 days to submit documents.

       Thank you for your consideration and kind courtesies in addressing this matter.

                                                                  Respectfully submitted,

                                                                  Yolanda Rivero
                                                                  Yolanda Rivero, Esq.


CC: David Stein, Esq. (via ECF)




                                                      1
